      Case 2:17-cv-00818-JFD-SRW Document 77 Filed 04/21/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BRANDON HOWARD,

      Plaintiff,

      v.                                   Case No. 2:17cv818-JFD(WO)

J. ANGLIN,et al,

      Defendants.

                                   ORDER

      For good cause shown, it is ORDERED thatjury selection and trial ofthis

cause is rescheduled from June 7,2021, at 10:00 A.M. to June 8,2021, at 10:00

A.M. in courtroom 2F at the Frank M.Johnson, Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama, before the undersigned

judge.

      It is further ORDERED that the State of Alabama Penal Officials, who have

custody of plaintiff Brandon Howard,shall produce him at the federal courthouse

in Montgomery, Alabama, on June 8, 2021, at 10:00 A.M.,so that he may attend

the jury trial ofthis cause.

      The clerk ofthis court is ORDERED and DIRECTED to provide a copy of

this order to counsel ofrecord, the Transfer Agent for the Alabama Department of
     Case 2:17-cv-00818-JFD-SRW Document 77 Filed 04/21/21 Page 2 of 2




Corrections, the United States Marshal for the Middle District of Alabama, and the

Warden of B ibb Correctional Facility.

      DONE,this the 21st day of April, 2021.

                                                            1

                                  -44111
                               SENI015T- ITED STATES CIR            IT JUDGE




                                         2
